Citation Nr: 0100768	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus and/or ringing in the ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1990 to 
May 1991.  His DD Form 214 reflects 2 months and 12 days of 
prior active service and over 10 years of prior inactive 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Salt Lake City Regional Office (RO) 
which denied service connection for bilateral hearing loss, 
tinnitus, and hair loss.

The RO previously denied service connection for "ringing in 
ears" by July 1995 rating decision which became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).  In October 1997, as well as in August and September 
1999, the RO received additional evidence pertaining to 
tinnitus.  In its present adjudication, the RO decided the 
claim of tinnitus on the merits and failed to apply the new 
and material evidence standard.  However, a previously 
decided claim may not be reopened in the absence of new and 
material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of 
RO action, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of a claim.  Id. 

The veteran's September 1999 VA Form 9 and his 
representative's November 2000 presentation make it clear 
that he is not appealing the denial of service connection for 
hair loss.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§ 20.101 (2000).  

His initial claim for VA compensation was received by the RO 
in September 1994, at which time his complaints included 
ringing in the ears.  By July 1995 rating decision, the RO 
denied, inter alia, service connection for ringing in the 
ears.  He did not perfect a timely appeal, and the decision 
became final in July 1996.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

By November 1997 rating decision, the RO granted service 
connection for PTSD, evaluating it as 10 percent disabling, 
effective April 15, 1997.  He filed a notice of disagreement 
in May 1998 seeking an increased disability.  The RO denied 
the claim in a letter dated in August 1999.  As a statement 
of the case on this matter has not been issued, additional 
action by the RO is required as set forth below in the Remand 
portion of this decision.  See Manlincon v. West, 12 Vet. 
App. 328 (1999).


FINDINGS OF FACT

1. By July 1995 rating decision, the RO denied the veteran's 
claim of service connection for ringing in the ears.  
Although he was notified of this decision by letter dated in 
July 1995, he did not perfect an appeal within the applicable 
time period. 

2. Evidence received since the July 1995 denial of service 
connection for ringing in the ears is probative of the issue 
at hand and is so significant that it must be considered in 
order to decide fairly the merits of the claim.


CONCLUSION OF LAW

1.  The July 1995 RO determination, denying service 
connection for ringing in the ears, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995 & 2000).

2.  New and material evidence sufficient to reopen the claim 
of service connection for tinnitus has been received.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims file contains no service medical records 
encompassing the veteran's period of active service from 
December 1990 and May 1991.  A January 1992 report of medical 
history completed by the veteran prior to a retention 
examination indicates that he did not have any ear trouble or 
hearing loss.  A January 1992 examination conducted for 
purposes of Utah Army National Guard retention reveals normal 
ears and ear drums.  Audiologic examination at that time 
showed that right ear pure tone thresholds were 0 decibels at 
each tested frequency to 4000 Hertz.  Left ear pure tone 
thresholds were 5, 5, 0, 0, and 10 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  His physical 
profile indicated a rating of H-1 (H stands for hearing and 
ears, and "1" stands for a high level of fitness).  See 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  

An August 1994 report of medical history completed by the 
veteran prior to a retention examination indicates that he 
had neither ear trouble nor hearing loss.  He did check the 
"yes" box next to several other conditions including 
frequent indigestion, stomach trouble, jaundice, and broken 
bones.  

The August 1994 retention examination shows the ears and ear 
drums to be normal. Audiologic examination conducted at that 
time shows that right ear pure tone thresholds were 5, 0, -
05, 0, and 10 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Left ear pure tone thresholds were 0, 
0, -05, 15, and 30 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  His physical profile indicated a 
rating of H-1.

In an August 1997 Salt Lake City VA Medical Center 
examination, the veteran reported chronic ringing in the ears 
that began one week earlier.

An August 1999 VA audiologic examination shows right ear pure 
tone thresholds were 10, 5, 15, 25, and 35 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear 
pure tone thresholds were 15, 20, 20, 40, and 55 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Right 
ear speech discrimination ability was 100 percent correct, 
and left ear speech discrimination ability was 96 percent 
correct.  The examiner indicated a history of hearing loss 
for eight years as reported by the veteran, and tinnitus of 
two or three months duration.  

As set forth above, the veteran's claim of service connection 
for tinnitus was previously denied in a July 1995 rating 
decision; it became final when he failed to appeal within one 
year thereafter.  38 U.S.C.A. § 7105.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

With these considerations, the Board must review all of the 
evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the RO's 
final decision in July 1995.  In this case, the additional 
evidence consists of a complaint of "ringing in ears" for 
one week recorded by a VA medical professional in August 1997 
and tinnitus lasting two or three months or eight years as 
reported by the veteran to VA medical professionals in August 
and September 1999, respectively. 

Quite clearly this evidence is new, as it was not previously 
recorded.  Moreover, given the nature of the veteran's claim, 
the Board finds that this evidence is highly material in that 
it contributes to a more complete picture of the origin of 
his disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Although the evidence is new and material, the Board will not 
address the merits of the claim at this time.  Rather, the 
Board will seek additional information necessary for an 
adjudication on the merits.  See Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993) (where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required fulfill the statutory duty to assist).


ORDER

New and material evidence having been submitted, the claim of 
service connection for tinnitus (ringing in the ears) is 
reopened.  To this extent only, the appeal is granted.


REMAND

Prior to 1999, there is no evidence of hearing loss as 
auditory thresholds were not greater than 40 decibels in any 
of the following frequencies: 500, 1000, 2000, 3000, or 4000 
Hertz, nor were auditory thresholds greater than 26 decibels 
in at least three of the following frequencies: 500, 1000, 
2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 3.385.  Also, 
speech recognition scores are not available for the period 
prior to August 1999.  Id.

The August 1999 audiologic examination reveals that the 
veteran is hearing impaired in the left ear pursuant to VA 
standards.  Id.  However, the claims file lacks information 
as to the etiology of his hearing impairment.  As well, there 
is no medical opinion in the claims file as to the etiology 
of his tinnitus.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096,____ 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  Also, the recently-enacted VCAA 
mandates that further attempts to obtain service medical 
records be made and that a thorough medical examination be 
provided.  Id.

The Board notes that by November 1997 rating decision, the RO 
granted service connection for PTSD and evaluated it 10 
percent disabling, effective April 15, 1997.  In May 1998, 
the RO received a letter from the veteran regarding the 
rating assigned his PTSD.  Liberally construing the letter, 
the Board finds that it suffices as a notice of disagreement 
with the November 1997 rating decision.  38 C.F.R. § 20.201 
(2000); see also Tomlin v. Brown, 5 Vet. App. 355 (1993).  
However, as a statement of the case addressing this matter 
has not yet been issued, additional action by the RO is 
necessary.  See Manlincon v. West, 12 Vet. App. 328 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among others things, final regulations 
and General Counsel precedent opinions.

2.  The RO should verify the actual dates 
of the veteran's active and inactive 
service, and make another attempt to 
secure the veteran's service and/or 
inactive service records through official 
channels.  

3.  The RO should schedule the veteran 
for audiometric testing.  The examiner is 
requested to provide written summary and 
interpretation of audiometric testing, 
specifying the average decibel loss in 
each ear and speech recognition scores 
using the Maryland CNC test. The examiner 
is also requested to comment on the 
likelihood that the veteran's tinnitus is 
related to his in-service noise exposure 
history.  A complete rationale should be 
given for all conclusions expressed.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should: describe the extent of the 
veteran's hearing loss; provide an 
opinion as to the etiology of the the 
veteran's hearing loss and tinnitus; and 
certify in the report that the the claims 
file was reviewed in conjunction with the 
examination.

4.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 10 percent for PTSD.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus, as well 
as other applicable matters.  If any benefit sought on appeal 
remains denied the veteran and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The veteran has the right to 
submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  
38 C.F.R. § 20.1100(b) (2000).

 


